United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Tucson, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0013
Issued: April 11, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 1, 2018 appellant filed a timely appeal from an April 26, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met his burden of proof to establish a back condition
causally related to the accepted January 10, 2018 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on
appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first
time on appeal. Id.

FACTUAL HISTORY
On February 9, 2018 appellant, then a 45-year-old correctional systems officer, filed a
traumatic injury claim (Form CA-1) alleging that he injured his back when sorting, inspecting, and
moving mail on January 10, 2018 while in the performance of duty. Specifically, he indicated that
he injured himself while picking up a heavy mail bin, turning to avoid tripping over another mail
bin, and stepping and twisting to the left in the same motion. On the reverse side of the claim form
the employing establishment indicated that appellant was injured in the performance of duty and
that he stopped work on January 11, 2018.
In a work excuse note dated January 10, 2018, Dr. James E. Tooley, Board-certified in
family medicine and osteopathic manipulative therapy, indicated that appellant was able to return
to work on January 13, 2018. In a separate work excuse note dated January 16, 2018, he noted
that appellant could return to work on January 18, 2018 with restrictions.
In a report dated February 6, 2018, Dr. Jeffrey Baron, Board-certified in orthopedic
surgery, diagnosed low back pain and lumbar radiculopathy. He referred appellant for physical
therapy.
In a development letter dated March 21, 2018, OWCP advised appellant that the evidence
of record was insufficient to establish his claim. It requested additional medical evidence as the
evidence of record did not provide a diagnosis of a medical condition nor a physician’s opinion as
to how the alleged incident resulted in a diagnosed condition. OWCP afforded appellant 30 days
to submit the requested evidence. No additional evidence was submitted.
By decision dated April 26, 2018, OWCP denied appellant’s claim. It found that the
evidence of record was insufficient to establish that his condition was causally related to the
accepted January 10, 2018 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty, as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee actually sustained an injury in the performance
of duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components which must be considered in conjunction with one
3

Supra note 1.

4

D.K., Docket No. 17-1186 (issued June 11, 2018); Gary J. Watling, 52 ECAB 278 (2001).

5

T.C., Docket No. 18-1498 (issued February 13, 2019); Michael E. Smith, 50 ECAB 313 (1999).

2

another. The first component to be established is that the employee actually experienced
the employment incident which is alleged to have occurred.6 The second component is whether
the employment incident caused a personal injury and generally can be established only by medical
evidence.
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.7
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a back condition
causally related to the accepted January 10, 2018 employment incident.
Dr. Tooley initially treated appellant following the January 10, 2018 employment incident.
While he provided medical restrictions, he offered no history of the employment incident, no
diagnosis, and no offered opinion regarding causal relationship. The Board has held that medical
evidence that does not offer an opinion regarding the cause of an employee’s condition is of no
probative value on the issue of causal relationship.8 As Dr. Tooley’s reports are deficient in this
regard, his reports are of no probative value.
Appellant submitted a report from Dr. Baron dated February 6, 2018 in which he diagnosed
low back pain and lumbar radiculopathy. The Board notes that the assessment of pain is not
considered a diagnosis as it merely refers to symptoms of the underlying condition.9 While
Dr. Baron also diagnosed lumbar radiculopathy, he offered no opinion regarding the cause of this
diagnosis. The Board has held that medical evidence that does not offer an opinion regarding the
cause of an employee’s condition is of no probative value on the issue of causal relationship.10 To
be of probative medical value, a medical opinion must explain how physiologically the movements
involved in the employment incident caused or contributed to the diagnosed conditions.11

6

D.K., supra note 4; Elaine Pendleton, 40 ECAB 1143 (1989).

7

T.C., supra note 5; I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

9

M.V., Docket No. 18-0884 (issued December 28, 2018). The Board has consistently held that pain is a symptom,
rather than a compensable medical diagnosis. See P.S., Docket No. 12-1601 (issued January 2, 2013); C.F., Docket
No. 08-1102 (issued October 10, 2008).
10

C.C., Docket No. 17-1841 (issued December 6, 2018); see L.B., Docket No. 18-0533 (issued August 27, 2018);
D.K., Docket No. 17-1549 (issued July 6, 2018).
11

See K.L., Docket No. 18-1029 (issued January 9, 2019).

3

As appellant has not submitted rationalized medical evidence establishing that his
diagnosed medical condition was causally related to the accepted employment incident, the Board
finds that he has not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a back condition
causally related to the accepted January 10, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 26, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 11, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

